       Case 4:20-cv-00744-BSM Document 7 Filed 03/04/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

JESSIE HILL                                                                PLAINTIFF
ADC #104136

v.                        CASE NO. 4:20-CV-00744-BSM

JAMES GIBSON, et al.                                                    DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered today, this case is dismissed without prejudice.

     IT IS SO ORDERED this 4th day of March, 2021.



                                                UNITED STATES DISTRICT JUDGE
